     Case 2:20-cv-05793-JAK-PJW Document 17 Filed 03/17/21 Page 1 of 2 Page ID #:167


 1

 2                                                                         JS-6
 3

 4

 5

 6

 7

 8

 9

10                           UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12

13      JENNIFER CARBINE,                      No. 2:20-cv-05793-JAK-PJW
        an individual,
14
                                               ORDER RE STIPULATION FOR
15      Plaintiff,                             DISMISSAL OF ENTIRE ACTION
                                               WITHOUT PREJUDICE PURSUANT
16      v.                                     TO FEDERAL RULE OF CIVIL
17                                             PROCEDURE 41(a)(1)(A)(ii) (DKT. 16)
        MODERN BUDS, LLC, a
18      California limited liability
19      company; and DOES 1-10,
        inclusive
20

21      Defendant.

22

23

24           Based on a review of the parties’ Stipulation for Dismissal of Entire Action
25    Without Prejudice Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) (the
26    “Stipulation” (Dkt. 16)), sufficient good cause has been shown for the requested
27    relief. Therefore, the Stipulation is APPROVED. Pursuant to Federal Rule of Civil
28    Procedure 41(a)(1), the above-captioned civil action is hereby dismissed in its
     Case 2:20-cv-05793-JAK-PJW Document 17 Filed 03/17/21 Page 2 of 2 Page ID #:168


 1    entirety, with prejudice, with each party bearing its or her own attorney’s fees and
 2    costs.
 3

 4    IT IS SO ORDERED.
 5

 6    DATED: March 17, 2021
 7                                    John A. Kronstadt
                                      United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                         2
28
                              ORDER DISMISSAL WITHOUT
                                     PREJUDICE
